Action for rescission of a release and reinstatement of a policy of life insurance. On argument, order vacating defendant’s demand for a bill of particulars reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, unless plaintiff, within five days from the entry of the order hereon, stipulate that the testimony given by him upon his examination before trial be deemed to be a bill of particulars; in which event the order is affirmed, without costs. Lazansky,- P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.